Citation Nr: 0635378	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  05-34 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date prior to October 7, 
2004, for the grant of service connection for coronary artery 
disease.

2.  Entitlement to an effective date prior to October 7, 
2004, for the grant of a total rating based on individual 
unemployability (TDIU rating).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946 and was held as a prisoner of war (POW) from November 
1944 to April 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  

For good cause shown, namely the veteran's advanced age, his 
motion for advancement on the docket was granted.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).

The appeal with respect to the issue of entitlement to an 
earlier effective date for TDIU is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of these claims.

2.  On October 24, 2003, VA received the veteran's claim of 
entitlement to a rating in excess of 20 percent for his 
service-connected right leg injury and his claims of 
entitlement to service connection for all POW disabilities. 

3.  The veteran's coronary artery disease is directly related 
to his malnutrition as a POW; coronary artery disease is 
shown to have existed at the time of the veteran's claim on 
October 24, 2003. 


CONCLUSION OF LAW

The requirements for an effective date of October 24, 2003, 
for the grant of service connection for coronary artery 
disease have been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.114, 3.303, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

The United States Court of Appeals for Veterans Claims 
(Court)'s decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  In this case, the 
veteran filed his claim of entitlement to a rating in excess 
of 20 percent for his service-connected right leg injury and 
his claims of entitlement to service connection for all POW 
presumptive conditions in October 2003 and the initial 
decision granting service connection for coronary artery 
disease and a TDIU rating, effective October 7, 2004, was 
issued in December 2004.  Thereafter, the veteran appealed 
with respect to the propriety of the assigned effective 
dates.  The Board notes that effective date claims are 
generally considered to be "downstream" issues from the 
original grant of service connection.  VA's General Counsel 
issued an advisory opinion holding that separate notice of 
the VA's duty to assist the veteran and of his concomitant 
responsibilities in the development of his claim involving 
such downstream issues is not required when the veteran was 
provided adequate VCAA notice following receipt of the 
original claim.  See VAOPGCPREC 8-2003.  As such, in July 
2004, prior to the initial decision on the claims, the 
veteran was provided with notice of the VCAA and what 
evidence is necessary to substantiate his increased rating 
and service connection claims.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).   In this regard, the July 2004 
letter advised him of the evidence that VA would attempt to 
obtain and what evidence he was responsible for identifying 
or submitting to VA.  Moreover, such letter informed him of 
what evidence was needed to substantiate his increased rating 
and service connection claims.  Pertinent to the fourth 
element, the July 2004 letter advised the veteran that, if he 
had any evidence in his possession that pertained to his 
claims, to send it to VA.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his increased rating and service connection 
claims; however, he was not provided with notice of the type 
of evidence necessary to establish effective dates for his 
coronary artery disease.  However, in this decision the Board 
is granting the complete benefit sought on appeal, i.e., the 
assignment of an earlier effective date for service 
connection for coronary artery disease to the October 24, 
2003, date of claim.  As such, despite the inadequate notice 
provided to the veteran on this element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

All that VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, since each 
of the four content requirements of the VCAA notice have been 
fully satisfied, there is no prejudicial error to the veteran 
in deciding his claims.

With respect to VA's duty to assist, the Board observes that 
private medical reports and an August 2004 VA examination 
report were reviewed by both the RO and the Board in 
connection with adjudication of the veteran's claims.  The 
veteran has not identified any additional relevant, 
outstanding records that need to be obtained for an equitable 
disposition of his claims.  Additionally, the veteran was 
provided with a VA examination in August 2004 in order to 
adjudicate his increased rating and service connection 
claims.  
The Board notes that the veteran's service medical records 
are unavailable as his original claims file was lost.  The 
Board notes that, in cases such as these, VA has a heightened 
duty to explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

In the circumstances of this case, additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the veteran at every stage in this case. 
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of his claims.

II.  Analysis

A claim or application is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his representative, a Member of Congress, or 
some person acting as next of friend of a claimant who is not 
sui juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  
Under VA regulations, an informal claim application must be 
written.  Rodriguez v. West, 189 F.3d 1351, 1354 
(Fed. Cir. 1999).  

Under VA regulations, the effective date for a grant of 
direct service connection will be the day following 
separation from active service, or the date entitlement arose 
if a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C. 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  

Where compensation, dependency and indemnity compensation, or 
pension is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue.  38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Prior to October 7, 2004, 38 C.F.R. § 3.309(c) provided that, 
if a veteran was a former POW and was interned or detained 
for not less than 30 days, the following diseases shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service:  avitaminosis, 
beriberi (including beriberi heart disease), chronic 
dysentery, helminthiasis, malnutrition (including optic 
atrophy associated with malnutrition), pellagra, any other 
nutritional deficiency, psychosis, any of the anxiety states, 
dysthymic disorder (or depressive neurosis), organic 
residuals of frostbit if it is determined that the veteran 
was interned in climatic conditions consistent with the 
occurrence of frostbite, post-traumatic osteoarthritis, 
irritable bowel syndrome, peptic ulcer disease, peripheral 
neuropathy except where directly related to infectious 
causes.  A note provides that, for the purposes of this 
section, the term 'beriberi heart disease' includes ischemic 
heart disease in a former POW who had experienced localized 
edema during captivity.  See 38 C.F.R. § 3.309(c) (2004).  

Effective October 7, 2004, VA amended 38 C.F.R. § 3.309(c) to 
include atherosclerotic heart disease or hypertensive 
vascular disease (including hypertensive heart disease) and 
their complications (include myocardial infarction, 
congestive heart failure, arrhythmia).  See 69 Fed. Reg. 60, 
083 (October 7, 2004).

In the instant case, on October 24, 2003, VA received the 
veteran's claim of entitlement to a rating in excess of 20 
percent for his service-connected right leg injury as well as 
a request for a VA POW protocol examination to evaluate for 
other conditions that may be related to his POW status.  As 
evidenced by the July 2004 VCAA letter, in addition to the 
veteran's claim for an increased rating for his right ankle 
disability, the RO construed such October 2003 communication 
to be a claim of entitlement to service connection for all 
POW presumptive conditions, to include psychosis, any of the 
anxiety states, dysthymic disorder, organic residuals of 
frostbite, post-traumatic osteoarthritis, beriberi (including 
beriberi heart disease), chronic dysentery, Helminthiasis, 
malnutrition (including optic atrophy), pellagra and/or other 
nutritional deficiencies, irritable bowel syndrome, peptic 
ulcer disease, peripheral neuropathy, and cirrhosis of the 
liver. 

Thereafter, in July 2004, the veteran submitted private 
medical records.  Such reflect that, in August 2003, a 
carotid Doppler study revealed an impression of mild right 
external carotid disease.  A September 2003 letter indicates 
that the veteran had mild to moderate coronary artery disease 
by cardiac catheterization.  A July 2004 letter reflects that 
the veteran had been diagnosed the previous summer via 
cardiac catheterization with mild to moderate diffuse 
coronary artery disease.  Also in July 2004, an 
echocardiogram revealed impressions of mild inferior wall 
hypokinesis with left ventricular ejection fraction of 50 
percent; borderline left ventricular hypertrophy with left 
ventricular diastolic dysfunction; mildly dilated left atrium 
and right ventricle; and, mild mitral annular calcification.  
It was also noted that the Doppler showed trace mitral 
regurgitation, trace pulmonary insufficiency, and trace 
tricuspid regurgitation.  Such private treatment records did 
not address the current manifestations of the veteran's 
service-connected right ankle disability.

On the veteran's Former POW Medical History form, he denied 
experiencing swelling in the joints, legs and/or feet, and 
muscles during his captivity.  

An August 2004 VA examination, conducted in conjunction with 
the veteran's claims, reflected that he had been diagnosed 
with coronary artery disease after a cardiac catheterization.  
The VA examiner also diagnosed ischemic heart disease as 
likely as not due to malnutrition as the veteran had lost 50 
pounds while a POW.  At such examination, the veteran 
indicated that he did not recall significant edema to his 
feet.  Pertinent to the veteran's service-connected right 
ankle, physical examination revealed plantar flexion to 35 
degrees and dorsiflexion to 10 degrees.  There was no 
tenderness on palpation.  The examiner diagnosed arthritis of 
the right ankle with decreased range of motion. 

Based on the foregoing evidence, in the December 2004 rating 
decision, the RO granted service connection for coronary 
artery disease on a presumptive basis.  Specifically, while 
such disease was not shown in service, the veteran was a 
former POW and had a current diagnosis of coronary artery 
disease that was manifested to at least a compensable degree.  
The RO noted that the effective date of such grant was 
October 7, 2004, the date that the regulation allowing 
presumptive service connection for atherosclerotic heart 
disease or hypertensive vascular disease and their 
complications was effective.  Such rating decision assigned 
an initial evaluation of 60 percent.  The RO further observed 
that, previously, veterans were required to have had 
localized swelling during captivity as a precursor of later 
ischemic/coronary artery disease.  As the veteran denied 
experiencing such swelling during his captivity on his Former 
POW Medical History form and at the August 2004 VA 
examination, he was not entitled to presumptive service 
connection under the regulations as in effect prior to 
October 7, 2004.

The veteran contends that the effective date for the grant of 
service connection for coronary artery disease should be 
October 24, 2003, the date VA received his original claim of 
entitlement to service connection for all POW related 
disabilities.  The Board agrees.  The August 2004 VA examiner 
concluded that the veteran's ischemic heart disease (coronary 
artery disease) was as likely as not due to malnutrition as 
the veteran had lost 50 pounds while a POW.  The Board 
accepts the finding that the veteran had lost 50 pounds as a 
POW.  38 C.F.R. § 3,304(e) (2006).  Although coronary artery 
disease is not presumptively related to malnutrition by 
regulation, the establishment of service connection for 
coronary artery disease on a direct basis is not precluded.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  There is 
no competent medical evidence of record, which indicates that 
the coronary artery disease is not as a result of the 
veteran's malnutrition as a POW.  There is competent medical 
evidence indicating that it is as likely as not a direct 
result of the malnutrition as a POW.  Therefore, the Board 
concludes that the evidence is in equipoise with respect to 
whether or not the veteran's coronary artery disease is 
directly related to his malnutrition as a POW during his 
active service.  In resolving all doubt in the veteran's 
behalf service connection for coronary artery disease on a 
direct basis may be established.  

The evidence of record establishes that the veteran had 
coronary artery disease at the time he filed his claim for 
service connection on October 24, 2003.  Therefore, the 
correct effective date for the grant of service connection 
for coronary artery disease is October 24, 2003, the later of 
the dates the claim was filed or the disability shown.  
38 C.F.R. § 3.400.   


ORDER

An effective date of October 24, 2003, for the grant of 
service connection for coronary artery disease is granted.


REMAND

In light of the Board's grant of an earlier effective date 
for service connection for coronary artery disease herein the 
RO must assign an evaluation for the earlier period and then 
readjudicate the claim for an earlier effective date for 
TDIU, providing the veteran with necessary VCAA notice as 
required.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a corrective VCAA 
notice addressing the claim for an earlier 
effective date for TDIU.  The corrective 
notice must apprise the veteran of 
effective dates as mandated by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Assign an evaluation for the earlier 
period of service connection for coronary 
artery disease granted herein.  

3.  Then, after undertaking a review of 
the entire record to include all new 
evidence received and undertaking any 
other indicated development, the RO should 
readjudicate the claim for an earlier 
effective date for TDIU in light of all 
the evidence of record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for a response thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


